Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Amendment


2.	In response to applicant’s amendment received on 4/24/2022, all requested changes to the claims have been entered. .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claim 1, 2, 4-9, 11-14, 16-25 and 27-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites detecting person in image, determining whether  image depict the person below or above the surface of water upon extracted characteristic such as edge (claim 1, 28, 30) (or the person is substantially vertical(claims 12, 14, 17, 29 and 31), determine the person being depicted substantially motionless over a first period of time(claims 2 and 13), differentiating a background and foreground(claims 5, 23), determining whether image depicts the person below or above the surface comprises: determining a probability that an image depicts the person below the surface; and determining that the image depicts the person below the surface subject to the probability exceeding a predetermined threshold (claims 6, 24), determining at least two probabilities that each of at least two images depict the person below the surface; and determining that the at least two images depict the person below the surface in accordance with a joint estimation of the at least two probabilities(claim 7, 25), determining that the person is depicted above the surface in one or more images due to an image analysis error (claim 8), determined that the person is depicted above the surface in one or more images due to a moving pattern consistent with drowning (claim 9), determining a calibration of the at least one overhead capture device in which a vector between two points on an image is translated into an actual length(claim 19), determining a calibration of the at least one overhead capture device in which a vector between two points on an image is translated into an orientation on water surface(claim 20) that, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (claim 28-31). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually calculating and determine status of person in the water surface. Similarly, the limitation of ranking the icons based on the determined amount of use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses calculating and determine status of person in the water surface. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform determining steps, obtaining images at viewing angle of at most 70˚, set location of capture device, calibrating capturing device. The processor in d steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4-9, 11, 28 and 30 are rejected under 35 USC 103 as being unpatentable over Anderson et al. (US Patent 8237574) in view of Claff (“Field-of-view of lenses by focal length”, https://www.nikonians.org/reviews/fov-tables, 2013).
With respect to claim 1, Anderson et al. teach obtaining a multiplicity of images taken by at least one overhead capture device overlooking a body of water having a surface (Fig. 1; col. 4, lines 1-8);  
automatically detecting a person in at least some images from the multiplicity of images (col. 4, lines 38-43);
determining whether the at least some images, depict the person below or above a surface of the body of water (Fig. 4; col. 8, lines 3-9); 
said determining performed upon at least one characteristic extracted from each image (col. 8, lines 10-42 and col. 13, lines 15-22)
wherein the at least one characteristic is an edge (col. 4 lines 29-32); and
subject to determining that the person is depicted below the surface in at least a predetermined number of the images from the least some images, performing an action(col. 13, lines 22-27).

With respect to “automatically” limitation,

    PNG
    media_image1.png
    282
    813
    media_image1.png
    Greyscale


Anderson et al. teach do not teach one device of the at least one overhead capture device has a viewing angle of at most 70˚ between a first line connecting the device and a projection of the device on a plane containing the surface, and a second line connecting the device and a point on the surface farthest from the device.
      	Claff teaches relationship between Lens focal length and Field of view angle in degree and sensor size.
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use various lens/ sensor combinations to cover surface of water in the method of Anderson et al.
	Applicant has not disclosed that viewing angle of at most 70˚ between a first line connecting the device and a projection of the device on a plane containing the surface, and a second line connecting the device and a point on the surface farthest from the device  provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any lens/sensor combination that covers surface of water.
      	The suggestion/motivation for doing so would have been that to cover the area that need to be detected.
Therefore, it would have been obvious to combine Claff with Anderson et al. to obtain the invention as specified in claim 1.


With respect to claim 2, Anderson et al. teach taking the action is further subject to the person being depicted substantially motionless over a first period of time which at least partially overlaps with a second period of time during which the at least some images were captured (col. 3, lines 11-15; col. 7, lines 4-10).


With respect to claim 4, Anderson et al. teach that the one device of the at least one overhead capture device captures at least a part of a bottom surface the body of water (col. 2, line 65-col. 3, line 3).

With respect to claim 5, Anderson et al. teach that the detecting comprises differentiating a background and foreground of each image of at least some images (col. 8, lines 43-53).

With respect to claim 6, Anderson et al. teach that the determining whether the at least some images depict the person below or above the surface comprises:
determining a probability that an image depicts the person below the surface: and
determining that the image depicts the person below the surface subject to the probability exceeding a predetermined threshold (col. 12, line 62-col. 13, line 3, 15-27).

With respect to claim 7, Anderson et al. teach that the determining whether the at least some images depict the person below or above the surface comprises:
determining at least two probabilities that each of at least two images depict the person below the surface; and determining that the at least two images depict the person below the surface in accordance with a joint estimation of the at least two probabilities (col. 12, line 62-col. 13, line 3).

With respect to claim 8, Anderson et al. teach that it is determined that the person is depicted above the surface in one or more images due to an image analysis error (col. 7, lines 12-18).

With respect to claim 9, Anderson et al. teach that it is determined that the person is depicted above the surface in one or more images due to a moving pattern consistent with drowning (col. 3, lines 11-15).

With respect to claim 11, Anderson et al. teach that the action is selected from the group consisting of: setting off an alarm; sounding an alarm: generating a visual alert; generating a vibrating alert; and notifying a life guard (col. 7, lines 25-31).

            Claim 28 is rejected as same reason as claim 1 above.
            Claim 30 is rejected as same reason as claim 1 above.



Claim 12-14, 16, 22-25, 27 and 29 are rejected under 35 USC 103 as being unpatentable over Anderson et al. (US Patent 8237574) in view of Yamashita et al. (US 2014/0078372).
With respect to claim 12, Anderson et al. teach obtaining a multiplicity of images taken by at least one overhead capture device overlooking a body of water having a surface (Fig. 1; col. 4, lines 1-8);  
detecting a person depicted in at least some images from the multiplicity of images  (col. 4, lines 38-43);
determining whether the at least some images, depict the person in a substantially vertical position(col. 7 lines 11-18) said determining performed upon at least one characteristic extracted from each image of the at least some images, wherein the at least one characteristic is an edge(col. 4 lines 29-32) and
subject to determining that the person is not in substantially vertical position in
at least a predetermined number of images from the at least some images, performing an action (col. 7 lines 11-18).
Anderson et al. do not teach determining whether the person is in the substantially vertical position comprises determining whether a direction of the person as depicted in at least a subset of images coincides with a vertical direction at a location of the person as captured by the at least one overhead capture device.
      	Yamashita et al. teaches determining whether the person is in the substantially vertical position comprises determining whether a direction of the person as depicted in at least a subset of images (detection frame) coincides with a vertical direction at a location of the person as captured by the at least one capture device (para [0136]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to determine whether a direction of the person as depicted in at least a subset of images coincides with a vertical direction at a location of the person in the method of Anderson et al.
      	The suggestion/motivation for doing so would have been that easily determine direction of the person using well known method
Therefore, it would have been obvious to combine Yamashita et al. with Anderson et al. to obtain the invention as specified in claim 12.

With respect to claim 13, Anderson et al. teach performing the action is further subject to the person being depicted substantially motionless over a first period of time which at least partially overlaps with a second period of time during which the at least some images were captured (col. 3, lines 11-15; col. 7, lines 4-10).

With respect to claim 14, Anderson et al. teach obtaining a second multiplicity of images taken by a second overhead capture device overlooking the body of water (Fig. 1 the other sensor; col. 4, lines 1-8);  ; and 
Anderson et al. do not teach determining that the person is in the substantially vertical position if the direction of the person is substantially vertical in the at least some images, and if the direction of the person as depicted in at least a subset of images from the second multiplicity of images coincides with a-the vertical direction at a-the location of the person as seen by the second overhead capture device in at least some images from the subset.
      	Yamashita et al. teaches determining that the person is in the substantially vertical position if the direction of the person is substantially vertical in the at least some images, and if the direction of the person as depicted in at least a subset of images from the second multiplicity of images coincides with a-the vertical direction at a-the location of the person as seen by the second overhead capture device in at least some images from the subset (para [0136]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to determine whether a direction of the person as depicted in at least a subset of images coincides with a vertical direction at a location of the person in the method of Anderson et al.
      	The suggestion/motivation for doing so would have been that easily determine direction of the person using well known method
Therefore, it would have been obvious to combine Yamashita et al. with Anderson et al. to obtain the invention as specified in claim 14.


With respect to claim 16, Anderson et al. teach that the vertical direction at a location is determined using a calibration of the at least one overhead capture, wherein a direction perpendicular to the surface as captured by the at least one capture device is determined (col. 8, lines 14-25).


With respect to claim 22, Anderson et al. teach that the one device of the at least one overhead capture device captures at least a part of a bottom surface the body of water (col. 2, line 65-col. 3, line 3).

With respect to claim 23, Anderson et al. teach that the detecting comprises differentiating a background and foreground of each image of at least some images (col. 8, lines 43-53).

With respect to claim 24, Anderson et al. teach that the determining whether the at least some images depict the person below or above the surface comprises:
determining a probability that an image depicts the person below the surface: and
determining that the image depicts the person below the surface subject to the probability exceeding a predetermined threshold (col. 12, line 62-col. 13, line 3, 15-27).

With respect to claim 25, Anderson et al. teach that the determining whether the at least some images depict the person below or above the surface comprises:
determining at least two probabilities that each of at least two images depict the person below the surface; and determining that the at least two images depict the person below the surface in accordance with a joint estimation of the at least two probabilities (col. 12, line 62-col. 13, line 3).

With respect to claim 27, Anderson et al. teach that the action is selected from the group consisting of: setting off an alarm; sounding an alarm: generating a visual alert; generating a vibrating alert; and notifying a life guard (col. 7, lines 25-31).

With respect to claim 29, Anderson et al. teach obtaining a multiplicity of images taken by at least one overhead capture device overlooking a body of water having a surface (Fig. 1, S1; col. 4, lines 1-8);  
detecting a person depicted in at least some images from the multiplicity of images  (col. 4, lines 38-43);
determining whether the at least some images, depict the person in a substantially vertical position(col. 7 lines 11-18) said determining performed upon at least one characteristic extracted from each image of the at least some images, wherein the at least one characteristic is an edge(col. 4 lines 29-32) and
obtaining a second multiplicity of images taken by second  overhead capture device overlooking a body of water having a surface (Fig. 1, S2; col. 4, lines 1-8);  
subject to determining that the person is not in substantially vertical position in
at least a predetermined number of images from the at least some images, performing an action (col. 7 lines 11-18).
Anderson et al. do not teach determining the person is in the substantially vertical position comprises determining whether a direction of the person as depicted in at least a subset of images coincides with a vertical direction at a location of the person as captured by the at least one overhead capture device.
      	Yamashita et al. teaches determining the person is in the substantially vertical position comprises determining whether a direction of the person as depicted in at least a subset of images (detection frame) coincides with a vertical direction at a location of the person as captured by the at least one capture device (para [0136]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to determine whether a direction of the person as depicted in at least a subset of images coincides with a vertical direction at a location of the person in the method of Anderson et al.
      	The suggestion/motivation for doing so would have been that easily determine direction of the person using well known method
Therefore, it would have been obvious to combine Yamashita et al. with Anderson et al. to obtain the invention as specified in claim 29.


Claims 17, 18 and 31 are rejected under 35 USC 103 as being unpatentable over Anderson et al. (US Patent 8237574) in view of Yamashita et al. (US 2014/0078372) and in further view of Qu (CN 108852362).

With respect to claim 17, Anderson et al. and Yamashita et al.  teaches all the limitations of claim 12 as applied above from which claim 17 respectively depend.
Anderson et al. and Yamashita et al. do not teach determining whether the person is in substantially vertical position comprises: determining a length of a projection of the person as depicted in at least some images; determining a height of the person as depicted in at least some images; and subject to a ratio between the length and the height being below a predetermined value, determining that the person is in substantially vertical position.
      	Qu teaches determining whether the person is in substantially vertical position (standing) comprises: determining a length (horizontal pixel width) of a projection of the person as depicted in at least some images; determining a height (vertical pixel width) of the person as depicted in at least some images; and subject to a ratio (factor) between the length and the height being below a predetermined value, determining that the person is in substantially vertical position. (Page 7 last paragraph).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to determine whether a direction of the person using factor of width of vertical pixels and horizontal pixels in the method of Anderson et al. and Yamashita et al.  
      	The suggestion/motivation for doing so would have been that easily determine direction of the person using well known method.
Therefore, it would have been obvious to combine Qu with Anderson et al. and Yamashita et al.  to obtain the invention as specified in claim 17.

With respect to claim 18, Anderson et al. teach that calibrating the at least one overhead capture device (col. 8, lines 14-25).

With respect to claim 31, Anderson et al. obtaining a multiplicity of images taken by at least one overhead capture device overlooking a body of water having a surface (Fig. 1; col. 4, lines 1-8);  
detecting a person in at least some images from the multiplicity of images (col. 4, lines 38-43);
determining whether the at least some images, depict the person in a substantially vertical position(col. 7 lines 11-18) said determining performed upon at least one characteristic extracted from each image of the at least some images, wherein the at least one characteristic is an edge(col. 4 lines 29-32) and
subject to determining that the person is not in substantially vertical position in
at least a predetermined number of images from the at least some images, performing an action (col. 7 lines 11-18).
Teach and Yamashita et al.  teaches all the limitations of claim 12 as applied above from which claim 17 respectively depend.
Anderson et al. and Yamashita et al. do not teach determining whether the person is in substantially vertical position comprises: determining a length of a projection of the person as depicted in at least some images; determining a height of the person as depicted in at least some images; and subject to a ratio between the length and the height being below a predetermined value, determining that the person is in substantially vertical position.
      	Qu teaches determining whether the person is in substantially vertical position (standing) comprises: determining a length (horizontal pixel width) of a projection of the person as depicted in at least some images; determining a height (vertical pixel width) of the person as depicted in at least some images; and subject to a ratio (factor) between the length and the height being below a predetermined value, determining that the person is in substantially vertical position. (Page 7 last paragraph).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to determine whether a direction of the person using factor of width of vertical pixels and horizontal pixels in the method of Anderson et al. and Yamashita et al.  
      	The suggestion/motivation for doing so would have been that easily determine direction of the person using well known method.
Therefore, it would have been obvious to combine Qu with Anderson et al. and Yamashita et al.  to obtain the invention as specified in claim 31.


Claim 19 is rejected under 35 USC 103 as being unpatentable over Anderson et al. (US Patent 8237574) in view of Yamashita et al. (US 2014/0078372) and Qu (CN 108852362) in further view of Lin et al. (CN 108538052).

Anderson et al., Yamashita et al. and Qu teaches all the limitations of claim 18 as applied above from which claim 19 respectively depend.
Anderson et al., Yamashita et al. and Qu do not teach the length of the projection is determined using a calibration of the at least one overhead capture device in which a vector between two points on an image is translated into an actual length.
      	Lin et al. teach the length of the projection is determined using a calibration of the at least one overhead capture device in which a vector between two points on an image is translated into an actual length (Page 7, Specific executing cases (2)).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to calibrate camera by calculating distance between pixels to actual physical distance in the method of Anderson et al., Yamashita et al. and Qu.
      	The suggestion/motivation for doing so would have been that to find out accurate position and size parameters.
Therefore, it would have been obvious to combine Lin et al.  with Anderson et al., Yamashita et al. and Qu to obtain the invention as specified in claim 19.

Claims 21 is rejected under 35 USC 103 as being unpatentable over Anderson et al. (US Patent 8237574) in view of Yamashita et al. (US 2014/0078372) and in further view of Claff (“Field-of-view of lenses by focal length”, https://www.nikonians.org/reviews/fov-tables, 2013).

Anderson et al. and Yamashita et al.  teaches all the limitations of claim 12 as applied above from which claim 17 respectively depend.
Anderson et al. and Yamashita et al. do not teach one device of the at least one overhead capture device has a viewing angle of at most 70˚ between a first line connecting the device and a projection of the device on a plane containing the surface, and a second line connecting the device and a point on the surface farthest from the device.
      	Claff teaches relationship between Lens focal length and Field of view angle in degree and sensor size.
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to use various lens/ sensor combinations to cover surface of water in the method of Anderson et al. and Yamashita et al.  
	Applicant has not disclosed that viewing angle of at most 70˚ between a first line connecting the device and a projection of the device on a plane containing the surface, and a second line connecting the device and a point on the surface farthest from the device  provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any lens/sensor combination that covers surface of water.
      	The suggestion/motivation for doing so would have been that to cover the area that need to be detected.
Therefore, it would have been obvious to combine Claff with Anderson et al. and Yamashita et al.  to obtain the invention as specified in claim 21.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663